              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSHUA DUDLEY, et al.,                 :
        Plaintiffs                     :
                                       :            No. 1:19-cv-1546
             v.                        :
                                       :            (Judge Rambo)
WARDEN BRIAN S.                        :
CLARK, et al.,                         :
          Defendants                   :

                             MEMORANDUM

      On September 9, 2019, pro se Plaintiff Joshua Dudley (“Plaintiff”), who is

currently incarcerated at the Dauphin County Prison in Harrisburg, Pennsylvania

(“DCP”), initiated the above-captioned action by filing a complaint pursuant to 42

U.S.C. § 1983 against Defendants Warden Brian S. Clark (“Clark”), CO Roger

Lucas (“Lucas”), John Addison (“Addison”), Chad Saylor (“Saylor”), and Deputy

Warden Briggs (“Briggs”). (Doc. No. 1.) Plaintiff named John Williams and

Freddie Sinkler as co-Plaintiffs, but they have not signed the complaint. (Id. at 1.)

Plaintiff also filed a motion for leave to proceed in forma pauperis. (Doc. No. 2.)

      In an administrative Order dated September 9, 2019, the Court directed each

intended Plaintiff either to pay the requisite filing fee or complete and submit a

motion for leave to proceed in forma pauperis. (Doc. No. 5.) On September 23,

2019, Plaintiff filed a new motion for leave to proceed in forma pauperis. (Doc. No.

6.) In an administrative Order dated that same day, the Court directed the Warden
of the DCP to provide a certified copy of Plaintiff’s inmate trust fund account to the

Court and to Plaintiff within fifteen (15) days. (Doc. No. 8.) The Court received

Plaintiff’s certified statement on October 3, 2019. (Doc. No. 9.)

       Williams and Sinkler have neither paid the filing fee nor submitted motions

for leave to proceed in forma pauperis, and they have not signed the complaint.

Accordingly, the Court will dismiss them as Plaintiffs at this time. Pursuant to the

Prison Litigation Reform Act of 1995 (“PLRA”), 1 the Court will perform its

mandatory screening of the complaint. For the reasons set forth below, the Court

will grant Plaintiff’s motion to proceed in forma pauperis and dismiss the complaint

with leave to amend.

I.      BACKGROUND

       Plaintiff alleges that since arriving at DCP on February 25, 2019, he has

“continuously live[d] in a[n] unhealthy and inhumane enviro[n]ment.” (Doc. No. 1

at 2.) He maintains that “[t]here should be guard rails and ladders attached to the

top bunk to prevent inmates from falling while sleep[ing].” (Id. at 3.) As relief, he

seeks financial compensation and an investigation of DCP by the Department of

Health. (Id.)

II.     LEGAL STANDARD



1
 See The Prison Litigation Reform Act of 1995, Pub. L. No. 104-134, 110 Stat. 1321 (April 26,
1996).
                                              2
       A.     Screening and Dismissal of Prisoner Complaints

       Under 28 U.S.C. § 1915A, federal district courts must “review . . . a complaint

in a civil action in which a prisoner seeks redress from a governmental entity or

officer or employee of a governmental entity.” 28 U.S.C. § 1915A(a). If a complaint

“is frivolous, malicious, or fails to state a claim upon which relief may be granted,”

the Court must dismiss the complaint. See 28 U.S.C. § 1915A(b)(1). District courts

have a similar screening obligation with respect to actions filed by prisoners

proceeding in forma pauperis and prisoners challenging prison conditions. See 28

U.S.C. § 1915(e)(2)(B) (“[T]he court shall dismiss the case at any time if the court

determines that . . . the action or appeal . . . is frivolous or malicious [or] fails to state

a claim on which relief may be granted . . . .”); 42 U.S.C. § 1997e(c)(1) (“The Court

shall on its own motion or on the motion of a party dismiss any action brought with

respect to prison conditions under section 1983 of this title . . . by a prisoner confined

in any jail, prison, or other correctional facility if the court is satisfied that the action

is frivolous, malicious, [or] fails to state a claim upon which relief can be granted.”).

       A complaint is frivolous if it lacks an arguable basis either in law or fact. See

Mitchell v. Horn, 381 F.3d 523, 530 (3d Cir. 2003) (citing Neitzke v. Williams, 490

U.S. 319, 327-28 (1989)). When deciding whether a complaint fails to state a claim

on which relief may be granted, district courts apply the standard governing motions

to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.


                                              3
See, e.g., Smithson v. Koons, No. 15-01757, 2017 WL 3016165, at *3 (M.D. Pa. June

26, 2017) (“The legal standard for dismissing a complaint for failure to state a claim

under § 1915A(b)(1), § 1915(e)(2)(B)(ii), or § 1997e(c)(1) is the same as that for

dismissing a complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.”); Mitchell v. Dodrill, 696 F. Supp. 2d 454, 471 (M.D. Pa. 2010)

(explaining that when dismissing a complaint pursuant to § 1915A, “a court employs

the motion to dismiss standard set forth under Federal Rule of Civil Procedure

12(b)(6)”). To avoid dismissal under Rule 12(b)(6), a civil complaint must set out

“sufficient factual matter” to show that its claims are facially plausible. See Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009); Fowler v. UPMC Shadyside, 578 F.3d 203, 210

(3d Cir. 2009). The plausibility standard requires more than a mere possibility that

the defendant is liable for the alleged misconduct. “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to

relief.’” Iqbal, 556 U.S. at 679 (citing Fed. R. Civ. P. 8(a)(2)). When evaluating the

plausibility of a complaint, the court accepts as true all factual allegations and all

reasonable inferences that can be drawn from those allegations, viewed in the light

most favorable to the plaintiff. See Iqbal, 556 U.S. at 679; In re Ins. Brokerage

Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). However, the court must not

accept legal conclusions as true, and “a formulaic recitation of the elements of a


                                           4
cause of action” will not survive a motion to dismiss. See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555-56 (2007).

      Based on this standard, the United States Court of Appeals for the Third

Circuit has identified the following steps that a district court must take when

reviewing a Rule 12(b)(6) motion: (1) identify the elements that a plaintiff must

plead to state a claim; (2) identify any conclusory allegations contained in the

complaint that are “not entitled” to the assumption of truth; and (3) determine

whether any “well-pleaded factual allegations” contained in the complaint

“plausibly give rise to an entitlement to relief.” See Santiago v. Warminster Twp.,

629 F.3d 121, 130 (3d Cir. 2010). In addition, in the specific context of pro se

prisoner litigation, a district court must be mindful that a document filed pro se is

“to be liberally construed.” See Estelle v. Gamble, 429 U.S. 97, 106 (1976). A pro

se complaint, “however inartfully pleaded,” must be held to “less stringent standards

than formal pleadings drafted by lawyers.” See Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quoting Estelle, 429 U.S. at 106) (internal quotation marks omitted)).

      B.      Claims Filed Pursuant to 42 U.S.C. § 1983

      Section 1983 is the vehicle by which private citizens may seek redress for

violations of federal constitutional rights committed by state officials. See 42 U.S.C.

§ 1983. The statute states, in pertinent part:

           Every person who, under color of any statute, ordinance, regulation,
           custom, or usage, of any State or Territory or the District of
                                           5
          Columbia, subjects, or causes to be subjected, any citizen of the
          United States or other person within the jurisdiction thereof to the
          deprivation of any rights, privileges, or immunities secured by the
          Constitution and laws, shall be liable to the party injured in an action
          at law, suit in equity, or other proper proceeding for redress.

Id. “Section 1983 is not a source of substantive rights,” but is merely a means

through which “to vindicate violations of federal law committed by state actors.”

See Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting

Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002)). To state a cause of action

under Section 1983, a plaintiff must allege that: (1) the conduct complained of was

committed by persons acting under color of state law; and (2) the conduct violated a

right, privilege, or immunity secured by the Constitution or laws of the United States.

See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005) (quoting

West v. Atkins, 487 U.S. 42, 48 (1988)).

      Moreover, in order for a § 1983 claim to survive a motion to dismiss, the

plaintiff must sufficiently allege that the defendant was personally involved in the

act or acts that the plaintiff claims violated his rights. See Rode v. Dellarciprete,

845 F.2d 1195, 1207 (3d Cir. 1988); Solan v. Ranck, 326 F. App’x 97, 100 (3d Cir.

2009). Therefore, supervisors cannot be liable under § 1983 on the traditional

standard of respondeat superior. See Santiago, 629 F.3d at 128. Instead, there are

two theories of supervisory liability that are applicable to § 1983 claims: (1) “a

supervisor may be personally liable under § 1983 if he or she participated in violating


                                           6
the plaintiff’s rights, directed others to violate them, or, as the person in charge, had

knowledge of and acquiesced in his subordinates’ violations”; and (2) policymakers

may also be liable under § 1983 “if it is shown that such defendants, ‘with deliberate

indifference to the consequences, established and maintained a policy, practice or

custom which directly caused [the] constitutional harm.’” See A.M. ex rel. J.M.K. v.

Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004).

III.   DISCUSSION

       A.     Plaintiff’s Complaint

       As noted above, Plaintiff alleges that he has been subjected to an “unhealthy

and inhumane” environment at DCP and that the top bunks at DCP should have

ladders. (Doc. No. 1 at 2-3.) Liberally interpreting his pro se pleading, the Court

construes the complaint as raising claims under the Eighth and Fourteenth

Amendments for unconstitutional conditions of confinement.2

       As an initial matter, Plaintiff has failed to state a claim for relief against

Defendants. Plaintiff named Defendants Clark, Lucas, Addison, Saylor, and Briggs

in the caption, but there no averments related to them in the body of the complaint.

Thus, Plaintiff’s complaint is subject to dismissal without prejudice for that reason




2
  The Eighth Amendment governs claims brought by convicted inmates challenging their
conditions of confinement, while the Due Process Clause of the Fourteenth Amendment governs
such claims brought by pretrial detainees. See Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir.
2005). Plaintiff’s status is not clear from his complaint.
                                             7
alone. See Robinson v. Wheary, No. 1:16-cv-2222, 2017 WL 2152365, at *1-2

(M.D. Pa. May 17, 2017) (dismissing complaint pursuant to screening provisions of

28 U.S.C. § 1915(e)(2) where “the caption of the complaint names numerous

individual defendants, [but] contains no well-pleaded factual averments relating to

these specific defendants in the body of the complaint”).

      Plaintiff also fails to state a claim for relief regarding the conditions of

confinement under the Eighth and Fourteenth Amendments. To allege an Eighth

Amendment violation based on the conditions of confinement, a prisoner must allege

that prison officials’ acts or omissions denied him “the minimal civilized measure

of life’s necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). He must also

allege that the defendants acted with deliberate indifference.      See Farmer v.

Brennan, 511 U.S. 825, 835 (1994).           To set forth a basis for a Fourteenth

Amendment violation, a prisoner must allege that the conditions of confinement

amount to punishment. Bell v. Wolfish, 441 U.S. 520, 538 (1979). That inquiry

generally turns on whether the conditions have a purpose other than punishment and

whether the conditions are excessive in relation to that purpose. See id. at 538-39;

see also Hubbard, 399 F.3d at 158.

      Plaintiff’s reference to an “unhealthy and inhumane” environment is simply

insufficient to maintain a claim under the Eighth and Fourteenth Amendments.

Moreover, Plaintiff’s claim regarding the lack of ladders fails to state a claim,


                                         8
because such a claim sounds in negligence and not deliberate indifference or

punishment. See, e.g., Jones v. Cty. Jail C.F.C.F., 610 F. App’x 167, 168-69 (3d

Cir. 2015) (concluding that the district court properly dismissed inmate’s complaint

for failure to state an Eighth claim when the inmate fell while trying to climb down

from the top bunk and he alleged that there should have been a ladder because, “[a]t

its most generous reading, [the] complaint alleged mere negligence, and not

deliberate indifference”); see also Agostini v. Lowe, No. 1:14-cv-2234, 2015 WL

4639556, at *7 (M.D. Pa. July 30, 2015) (noting that “a failure to provide a ladder

in a prison cell does not amount to a constitutional violation that would establish a

cause of action” under the Fourteenth Amendment); Tutora v. Sweeney, No. CIV. A.

14-4458, 2014 WL 7059086, at *2 (E.D. Pa. Dec. 15, 2014) (noting that “[c]ourts

faced with similar allegations have held that the absence of a ladder or railing from

the top bunk does not create an objectively serious condition threatening inmate

safety or reflect deliberate indifference on behalf of prison officials”). Accordingly,

the Court will dismiss Plaintiff’s complaint for failure to state a claim upon which

relief can be granted.

      B.     Leave to Amend

      Courts are cautioned that because of the liberal pleading standard, a plaintiff

should generally be granted leave to amend before dismissing a claim that is merely

deficient. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).


                                          9
The federal rules allow for liberal amendments in light of the “principle that the

purpose of pleading is to facilitate a proper decision on the merits.” Foman v. Davis,

371 U.S. 178, 182 (1962) (citations and internal quotations omitted). The Court may

deny a motion to amend where there is “undue delay, bad faith or dilatory motive on

the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of the amendment.” Id. The Court must also determine

that a proposed amendment would be futile if the complaint, as amended, would not

survive a motion to dismiss for failure to state a claim. In re NAHC, Inc. Sec. Litig.,

306 F.3d 1314, 1332 (3d Cir. 2002). Here, it would be futile to permit Plaintiff to

amend his claim regarding the absence of ladders at DCP. However, with respect to

Plaintiff’s claim regarding an “unhealthy and inhumane” environment, it is neither

clear that amendment would be futile, nor is there any basis to believe that

amendment would be inequitable. Accordingly, Plaintiff will be granted leave to

file an amended complaint as to that claim.

IV.   CONCLUSION

      For the foregoing reasons, the Court will dismiss John Williams and Freddie

Sinkler as co-Plaintiffs. Plaintiff’s motions for leave to proceed in forma pauperis

(Doc. Nos. 2, 6) will be granted and the complaint (Doc. No. 1) will be dismissed

for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C.


                                          10
§ 1915(e)(2)(B)(ii). Plaintiff will be give leave to file an amended complaint

regarding his claim concerning an “unhealthy and inhumane” environment within

thirty (30) days of the date of the Order filed concurrently with this Memorandum.

Plaintiff will not be permitted leave to amend with respect to his claim concerning

the absence of ladders at DCP. An appropriate Order follows.


                                               s/Sylvia H. Rambo
                                               SYLVIA H. RAMBO
                                               United States District Judge

Dated: October 15, 2019




                                        11
